Citation Nr: 0213796	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  95-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
right (major) wrist pain, status post multiple trauma, status 
post excision of proximal pole navicular.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1983 to May 1984.

In June 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for an increased (compensable) rating for his 
service-connected right wrist disability.  He appealed to the 
Board of Veterans' Appeals (Board).

In his December 1994 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board.  This often is referred to as a travel Board hearing.  
The RO sent him a letter in January 1995 notifying him 
that he had been placed on the list of persons requesting 
this type of hearing.  The RO also informed him that he could 
elect, instead, to have a hearing before a local hearing 
officer.  He responded in February 1995 that he wanted to 
change to that type of hearing, and the RO sent him another 
letter in March 1995 notifying him of the date, time and 
location of his hearing.  He failed to report, however, 
on the date (July 21, 1995) that it was scheduled to be held.  
He also did not request to postpone his hearing.  And when he 
contacted the RO several months later, in May 1996, he did 
not request that his hearing be rescheduled either.  So the 
RO continued to process his appeal as though he had withdrawn 
his hearing request.  See 38 C.F.R. § 20.704(d) (2002).

Upon receiving the case from the RO on appeal, the Board 
determined that further development was necessary prior to 
issuing a decision.  So the Board remanded the case to the RO 
in March 1997.  The Board also more recently remanded the 
case to the RO in April 1998 and again in March 1999.  Each 
time, the RO continued to deny the claim and returned the 
case to the Board.



FINDINGS OF FACT

1.  There is X-ray evidence confirming the veteran has 
osteoarthritis in his right wrist with residual pain, 
tenderness and swelling.

2.  As for his current range of motion in his right wrist, 
the veteran has dorsiflexion of 70 degrees, palmar flexion of 
80 degrees, 90 degrees of pronation, and 80 degrees of 
supination.

3.  There are no objective clinical indications of atrophy in 
his right forearm from disuse, and he has full range of 
motion in the metaphalangeal (MP), proximal interphalangeal 
(PIP), and distal interphalangeal (DIP) joints of his 
right hand, with only very minimal (4/5) weakness in his 
thumb.


CONCLUSION OF LAW

The criteria have been met for a 10 percent rating, but no 
higher, for the 
service-connected right wrist disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5206, 
5207, 5208, 5210, 5211, 5212, 5213, 5214, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since this 
change in law occurred during the pendency of this appeal, 
the veteran is entitled to have the VCAA considered when 
deciding his case because it provides procedural safeguards 
and protections to him that were not previously available.  
See, e.g., Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied, although the veteran has not received a VCAA 
notification and development letter, per se.  From virtually 
the time that he initially filed his claim for a higher 
rating in January 1994, the RO has continually apprised him 
of the type of evidence needed to substantiate his 
allegations and prevail.  This included notifying him of the 
relevant rating criteria.  Each time the RO made a decision 
concerning his claim, throughout the various stages of his 
appeal, the RO promptly sent him notice of the decision 
explaining the reasons and bases for it.  That was achieved 
either by attaching a copy of the RO's rating decision to the 
notification letter, itself, such as occurred when sending 
him a letter in June 1994 following the initial rating 
determination, and when subsequently providing him a 
Statement of the Case (SOC) in October 1994 and more recent 
Supplemental Statements of the Case (SSOCs) in July 1996, 
September 1996, April 1997, August 1998, May 1999, 
and February 2000.  The RO issued those SSOCs in increments, 
each time there was additional evidence to consider.  And the 
veteran also had an opportunity to testify at a hearing in 
July 1995, but as alluded to earlier, he failed to report for 
it on the date scheduled.  The Board also has remanded his 
case to the RO for further development and consideration on 
three different occasions-initially in March 1997, then in 
April 1998, and most recently in March 1999.  Those remands 
were necessary because there was outstanding medical evidence 
that needed to be obtained, including the results of X-rays 
of his right wrist, and because he needed to be examined to 
obtain a medical opinion concerning the current severity of 
his disability.  The RO obtained all of the requested X-ray 
reports, and he underwent a VA orthopedic examination in June 
1999.

The veteran has not identified the existence of any 
additional evidence, not already of record, which needs to be 
obtained.  So the duty to notify and assist him in developing 
the evidence concerning his claim has been satisfied, and in 
turn he will not be prejudiced by the Board going ahead and 
deciding his case without further delay.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Remanding this case to the RO, yet again, simply to issue a 
VCAA notification and development letter is entirely 
unnecessary when the substantive requirements of this new law 
already have been complied with.  Such needless remands have 
no inherent value and, in fact, should be avoided whenever 
possible-particularly where, as here, the Board is at least 
partially granting the benefit requested.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Method of Determining the Rating for a Disability

A rating for a disability is determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But when, as here, 
the veteran is requesting a higher rating for an already 
established disability that was service connected many years 
ago, as opposed to immediately appealing the rating that 
initially was assigned for the disability just after 
establishing his entitlement to service connection for it, 
the current level of impairment is of primary importance.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Consequently, this, in turn, means the Board does not have to 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his present claim when 
his disability may have been more severe than at other times 
during the course of this appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).

III.  Applicable Rating Criteria and Legal Analysis

One of the primary reasons for earlier remanding this case to 
the RO was because the reports of X-rays of the veteran's 
right wrist were not of record, although some of the doctors 
who had examined him had indicated that he had 
osteoarthritis.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010, require
X-ray confirmation of the osteoarthritis if, as here, it is 
due to trauma.  But if there is such objective clinical 
confirmation, then the veteran is entitled to at least 
the minimum compensable rating of 10 percent under these 
Codes.  Id.

As a result of the Board's remand, the RO obtained the report 
of an X-ray taken of the veteran's right wrist in April 1997, 
during a VA compensation examination.  And it indeed 
confirmed that he had osteoarthritis ("degenerative 
arthritic change") involving principally the navicular, the 
lunate and the distal radius.  The examining VA physician 
also described the "arthritic problem" as "progressive."  
X-rays more recently taken during a June 1999 VA compensation 
examination also confirmed the veteran has osteoarthritis 
("early [degenerative joint disease] change") in his right 
wrist.  So the earlier indication in March 1994 by a private 
physician, Joseph Mensch, M.D., that the veteran had 
osteoarthritis, has been objectively substantiated.  This, in 
turn, means the veteran deserves at least a 10 percent rating 
for his service-connected right wrist disability under Codes 
5003 and 5010.

There is no objective medical indication, however, that the 
veteran is entitled to a rating higher than 10 percent for 
his right wrist disability.  For one, he does not have 
sufficient limitation of motion either in his wrist, forearm 
or hand.  Dr. Mensch indicated in his March 1994 statement 
that the veteran had 25% loss of extension and a 20% loss of 
flexion.  But the veteran's range of motion was completely 
"intact" when more recently examined in a VA outpatient 
clinic in August 1994.  And during the April 1997 and June 
1999 VA compensation examinations, he had the following 
ranges of motion, in degrees, in the directions indicated:

April 1997			June 1999

palmar flexion			70				80

extension (dorsiflexion)		40				70

pronation				equal to left (NSC'd)	90

supination				equal to left (NSC'd)	80

radial deviation			20				NR

ulnar deviation			20				NR


*NSC'd refers to the normal left wrist, which is not service 
connected
*flexion, extension, radial deviation, and ulnar deviation 
were of the right wrist
*pronation and supination were of the right forearm
*NR means not reported

38 C.F.R. § 4.71, Plate I, list what VA considers to be 
"normal" range of motion in each of these tested 
directions.  And as is readily apparent from the above 
findings, particularly the results of the most recent VA 
examination, which are the most probative according to the 
court's holding in Francisco, the veteran has completely 
normal range of motion in most of the directions tested and 
only, at most, slight limitation of motion in the two 
directions that it is not completely normal.  His 
dorsiflexion certainly is not limited to less than 15 
degrees, and his palmar flexion obviously is not limited to 
in line with his forearm.  So he does not even meet the 
criteria for a 10 percent rating under 38 C.F.R. § 4.71a, 
Code 5215.  Nor does he have sufficient limitation of forearm 
flexion or extension to warrant a rating higher than 10 
percent under Codes 5206, 5207, and 5208.  Similarly, 
he does not have ankylosis-either favorable or unfavorable, 
so Code 5214 simply does not apply.  The fact that he has 
retained essentially normal range of motion in his right 
wrist and forearm in most directions, and only has 
slight limitation of motion, at worst, there is no plausible 
basis for concluding that he has ankylosis since it means 
complete immobility and consolidation of the joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  This obviously is not the 
case here.

The veteran also had "full" range of motion of the MP, PIP, 
and DIP joints of his right hand when examined by VA in June 
1999, as he also did when earlier examined by VA in April 
1997.  He also had "good pinch" of his thumb to his pinky, 
when opposing one to the other.  So he does not have 
sufficient limitation of motion in his right hand, either, to 
warrant a rating higher than 10 percent.

The medical records concerning the treatment the veteran 
received in a VA outpatient clinic (VAOPC) in August, 
September, and October 1994 confirm that he experiences 
chronic pain and swelling.  He also complained of 
experiencing chronic pain in his right wrist when 
hospitalized at a VA medical center (VAMC) from January to 
March 1995.  There also were objective clinical indications 
of swelling and tenderness in his right wrist-albeit only 
"minimal," when examined by VA in April 1997, and when more 
recently examined in June 1999.  These, too, are factors to 
be considered in rating the overall severity of his right 
wrist disability, but there still must be medical evidence 
showing additional functional impairment attributable to 
these symptoms-above and beyond the limitation of motion 
objectively demonstrated.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  
This includes, for example, times when these symptoms may be 
especially problematic, such as when they "flare up" or 
during prolonged use of the right wrist, forearm, and hand.  
Unfortunately though, there just simply is not any such 
evidence in this particular instance.

In assessing the applicability of the factors specifically 
discussed in the DeLuca decision, the VA physician who 
examined the veteran in June 1999 indicated that he gets 
"short periods of pain" on certain activities, but he has 
"no prolonged episodes of pain."  And also, according to 
that VA examiner, although during the periods of pain, the 
veteran has restriction of motion, the VA examiner was unable 
to quantify the exact amount of it.  Furthermore, he pointed 
out that the veteran's range of motion is "just minimally 
short of being normal," even considering this, and fatigue 
does not appear to be a problem, nor does coordination.  And 
even though the veteran has some signs of weakness in the 
extensors of the hallucis brevis of his right thumb, it, too, 
was only very minimal (4/5).  He also had "good strength" 
in his right wrist and fingers, in comparison to his left 
hand, when earlier examined by VA in April 1997, and there 
were no objective clinical indications of atrophy from disuse 
either during the April 1997 or June 1999 VA examinations.  
So even acknowledging the veteran occasionally experiences 
pain, tenderness, and swelling as a residual of his 
osteoarthritis does not provide a basis for increasing his 
rating beyond the 10-percent level, either under the court's 
holding in DeLuca or under the provisions of Codes 5003 and 
5010.

Lastly, the more recent medical records do not show 
entitlement to a rating higher than 10 percent under Codes 
5210, 5211, 5212, or 5213 due to impairment of the ulna or 
radius.

The medical evidence of records shows that, while the 
veteran's rating should be increased to 10 percent, there is 
no medical or legal basis for increasing it beyond this level 
as the preponderance of the evidence is against the claim, 
meaning the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

A 10 percent rating is granted for the right wrist 
disability, subject to the laws and regulations governing the 
payment of VA compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

